DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 09/02/2022 amended claims 1, 2, 4, 6-9, 12, 13, 16, 19, and cancelled claims 10-11.  Claims 1-9 and 12-20 are pending and rejected.

Objection/s to the Application, Drawings and Claims
The filing on 09/02/2022 appropriately amended the title and claim 13; hence the objections to the title and claim 13 made in the last office action are withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
obtaining a matrix spacing of a plurality of effective projection areas after being projected via a projection assembly, according to a layout of a plurality of rectangular fields of view (in claims 1 and 8); 
obtaining a matrix spacing of a plurality of effective display areas corresponding to the plurality of effective projection areas on a display screen, according to the matrix spacing corresponding to the plurality of effective projection areas and a scaling coefficient corresponding to the projection assembly (in claims 1 and 8); 
obtaining a plurality of rectangular areas corresponding to a field of view of a micro mirror array (135) on the display screen, according to the matrix spacing of a plurality of effective display areas, as the plurality of effective projection areas (in claims 1 and 8); 
obtaining a circular area corresponding to a field of view of each micro mirror unit in the micro mirror array on the display screen, according to an optical parameter of the micro mirror array (claim 4); 
obtaining a rectangular area in each of the circular area on the display screen, wherein a spacing between adjacent rectangular areas is equal to the matrix spacing of the effective display areas (claim 4); 
obtaining a plurality of rectangular areas on the display screen with a length of a’ = [a - y(M - 1)]/M, a width of b’ = [b – y(N – 1)]/N, and a pairwise spacing of y, as the plurality of effective display areas (claim 6); 
obtaining a circumscribed circle corresponding to each rectangular area in the plurality of rectangular areas, as the circular area corresponding to the field of view of each micro mirror unit in the micro mirror array on the display screen, respectively (claim 7); and 
obtaining the matrix spacing of the micro mirror array, according to the circular area corresponding to the field of view of each micro mirror unit in the micro mirror array on the display screen and the optical parameter of the micro mirror array (claim 7).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for claims 9-20, does not reasonably provide enablement for the method claimed in claims 1-8.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  The claims 1-8 recite the term “obtaining” while the specification provides no definition or algorithm to enable the person of ordinary skills in the art to perform the “obtaining.”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “obtaining…” (see above Claim Interpretation) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification only recites the same language used in the claim.  The specification does not provide any act or algorithm that clarifies the “obtaining” limitation/s.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9, 12, 13 and 15-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Cakmakci (US 20170293144 A1).
Regarding claim 9, Cakmakci teaches an AR display device, comprising: a display assembly (105, 110, 115) used for displaying a virtual content, an optical assembly (125, 130), and a micro mirror array (135; Fig. 5A-5D; [0022]) coupled to the optical assembly (125, 130); the micro mirror array (135) is located on a propagation path of light emitted from the display assembly (105, 110, 115); the micro mirror array (135) receives the light emitted from the display assembly (105, 110, 115), then reflects the light forward the eye of a wearer.
Cakmakci further teaches the optical assembly (125, 130) comprises: a first lens (125) and a second lens (130) that are cemented ([0030]); and the micro mirror array (135) is disposed on a cemented interface between the first lens (125) and the second lens (130), and a reflection surface of the micro mirror array (135) is close to the human eye.
Cakmakci further teaches the micro mirror array (135) disposed on the optical assembly (125, 130) comprises: a plurality of micro mirrors or a plurality of micro reflection films attached to the cemented interface according to a matrix parameter and a matrix spacing, or a microstructure etched on the cemented interface and coated with a reflection film ([0022]-[0024]).
Regarding claim 12, Cakmakci further teaches an aperture of the micro mirrors, the micro reflection films or the microstructure is 100 pm-2 mm ([0024]).
Regarding claim 13, Cakmakci further teaches an angle between the cemented interface and a front surface on the first lens (125) close to the human eye is an acute angle; the display assembly (105, 110, 115) is disposed outside an end of the first lens (125), the light emitted from the display assembly (105, 110, 115) is incident on the micro mirror array (135) through the end of the first lens (125), and is reflected toward the human eyes through the micro mirror array (135; Fig. 1).
Regarding claim 15, Cakmakci further teaches the display assembly (105, 110, 115) comprises: a display screen (105) and a projection assembly (110, 115); and wherein the projection assembly (110, 115) is located between the display screen (105) and the micro mirror array (135).
Regarding claim 16, Cakmakci further teaches the first lens (125) and the second lens (130) are cemented in a direction along a line connecting a left eye and a right eye; or, the first lens (125) and the second lens (130) are cemented in a direction perpendicular to the line connecting the left eye and the right eye (Fig. 1).
Regarding claim 17, Cakmakci further teaches a frame used for fixing and making the AR display device easy to wear (Fig. 2).
Regarding claim 18, Cakmakci further teaches the device comprises a left-eye AR display device and a right-eye AR display device; and the frame comprises: an adjustable connection mechanism used for connecting the left-eye AR display device and the right of eye AR display device (Fig. 2).
Regarding claim 19, Cakmakci further teaches the micro mirror array (135) disposed on the optical assembly (125, 130) comprises a plurality of micro mirror units (Fig. 5A-5D).
Regarding claim 20, Cakmakci further teaches plurality of micro mirror units are attached to the cemented interface according to a matrix parameter and a matrix spacing, or a microstructure etched on the cemented interface and coated with a reflection film ([0022]-[0024]).

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cakmakci in view of Kim (US 20180136467 A1).
Regarding claim 14, Cakmakci does not explicitly teach the end surface of the first lens (125) is perpendicular to a rear surface on the first lens (125) away from the human eye and the front surface, and a light emitting surface of the display assembly (105, 110, 115) is parallel to the end of the first lens (125); the light emitted from the display assembly (105, 110, 115) reaches the micro mirror array (135) through the end of the first lens (125), and is reflected toward the human eye through the micro mirror array (135); or, the end of the first lens (125) is inclined at an acute angle to the rear surface or the front surface of the first lens (125), and the light emitting surface of the display assembly (105, 110, 115) is parallel to the end surface of the first lens (125); and the light emitted from the display assembly (105, 110, 115) passes through the end face of the first lens (125), is transmitted in the first lens (125) in a total reflection manner, reaches the micro mirror array (135), and is reflected toward the human eye through the micro mirror array (135; Fig. 1).
Kim teaches the end surface of the first lens (10b) is perpendicular to a rear surface on the first lens (10b) away from the human eye and the front surface, and a light emitting surface of the display assembly (20) is parallel to the end of the first lens (10b); the light emitted from the display assembly (20) reaches the combiner/reflector (14) through the end of the first lens (10b), and is reflected toward the human eye through the combiner/reflector (14; Fig. 2-6).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Cakmakci with Kim; because the array of micromirrors allows increasing the exit pupil of the display system.

Response to Arguments
Applicant's arguments with respect to claims 1-9 and 12-20 have been fully considered but are found not persuasive; hence the rejection/s of claims 1-9 and 12-20 are maintained. 
Regarding claims 1-8, the amendment of claims 1-8 by replacing the claim term “determining” with the claim term “obtaining” does not change the interpretation of the claims in any way; hence the invocation of the 112(f) and the rejection/s of claims 1-8 under 112(a) and 112(b) are maintained.
The specification as originally disclosed, does not use the term “obtaining” in the steps 201-204, 301-305, and 401-407.  The term “determining” is used; hence for the purpose of examination, “obtaining” is interpreted as “determining.”

Regarding claims 9 and 12-20, applicant/s argue that the claim 9 recites “a plurality of micro mirrors or a plurality of micro reflection films attached to the cemented interface according to a matrix parameter and a matrix spacing, or a microstructure etched on the cemented interface and coated with a reflection film,” but “Cakmakci discloses only that the optical combiner 135 disposed at the junction or interface formed by lens bodies 130 and 125, but silent in how the optical combiner 135 being provided to the junction or interface formed by lens bodies 130 and 125.”  The above claim language does not require a specific manner or method of how the micro mirrors being attached to the cemented interface.  Even if the above claim language is interpreted as requiring the specific manner/mechanism/method of attaching the micro mirrors to the cemented interface, it is irrelevant; because the patentability of a product does not depend on its method of production.
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate.  The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate.  The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.).  Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes."  Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016).  However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ("a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim").

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882